Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered November 4, 1991, convicting him of attempted murder in the second degree, burglary in the first degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (two counts), and menacing, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain oral and written statements.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record supports *872the hearing court’s determination that the defendant had been fully advised of and had waived his Miranda rights (see, Miranda v Arizona, 384 US 436), prior to being interrogated. Police Officer Philip Alvarez testified that he read the defendant his Miranda warnings, from the standard police card that was used for such purposes, and even demonstrated for the court how the warnings were given. Moreover, Officer Alvarez also gave a card with the Miranda rights written in Spanish to the defendant so that the defendant (who apparently spoke very little English) could read them at the same time. The card with the warnings and the defendant’s signature was admitted into evidence. Under the circumstances, we find that the defendant’s oral and written statements were made freely and voluntarily after the defendant had been adequately advised of his Miranda rights (see, People v Bilbrew, 177 AD2d 582; also, People v Simo, 76 NY2d 967; People v Chambers, 105 AD2d 1013). Bracken, J. P., Balletta, Rosenblatt and Miller, JJ., concur.